Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims submitted August 4, 2022 in response to the office action mailed June 13, 2022 are under consideration. Claims 1-4, 8, 10-13 and 20 are pending. Claims 5-7, 9 and 14-19 are canceled.

Priority
	The submission on May 24, 2022 of a translation of the foreign priority document JP 2018-207200 filed 11/02/2018 is acknowledged.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bito et al. USPGPub 20190041607 (hereafter Bito) in view of Wada USPGPub 2010/0046074 A1 (hereafter Wada), Kon et al. USPGPub 2018/0017770 (hereafter Kon) and Shibata et al. USPGPub 2017/0261728 (hereafter Shibata).
Regarding claim 1, Bito teaches (Example 3, paragraphs [0195]-[0203], [0245], Fig. 21) “A zoom lens including a plurality of lens units (example 3, Fig. 21), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances in paragraph [0245], the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (paragraph [0196]: “first lens group G1 having positive refractive power”);
a second lens unit (G2) with a negative refractive power (paragraph [0196]: “second lens group G2 having negative refractive power”);
a third lens unit (G3) with a positive refractive power (paragraph [0196]: “third lens group G3 having positive refractive power”);
a fourth lens unit (G4) with a positive refractive power (paragraph [0196]: “fourth lens group G4 having positive refractive power”); and
a fifth lens unit (G5) with a negative refractive power (paragraph [0196]: “fifth lens group G5 having negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (paragraph [0196]: “in order from the object side”), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (paragraph [0196]: “During zooming from wide angle extremity to telephoto extremity … fourth lens group G4 moves to the object side”), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see Fig. 21 and distance data in paragraph [0245]), 
wherein the third lens unit includes a first subunit with a positive refractive power (paragraph [0200]: “biconvex lens L11” biconvex lenses are positive), a second subunit with a positive refractive power (“biconvex lens L12”) … and a third subunit (paragraph [0200]: “a cemented lens including the 3 lenses of biconvex lens L13, biconcave lens L14, and positive meniscus lens L15”) with a negative refractive power (the refractive power of this cemented lens can be calculated using a matrix calculation from the data in paragraph [0245] to be fz=-83.03 which is negative), arranged in order from the object side to the image side (see order in Fig. 21 and paragraph [0245]), 
wherein the fifth lens unit includes … a negative lens (paragraph [0202]: “negative meniscus lens L19”), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0196]: “when focusing from an object at infinity to a close object, fifth lens group G5 moves along the optical axis to the imaging surface side”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (paragraph [0245] fxyz is f of group 3, which is 38.53 and fw=51.25, thus the quantity fxyz/fw=0.752 which is in the claimed range); and
… lis/fy < 50.00 (lis is the sum of the distances of surfaces 26 to 34 in paragraph [0245] thus lis=38.137, fy can be calculated from the data of surfaces 21 and 22 in paragraph [0245] using a matrix calculation to be fy=70.06, thus lis/fy=0.544),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0245] FOCAL LENGTH WIDE ANGLE 51.25), fxyz is a focal length of the third lens unit (paragraph [0245] G3 FOCAL LENGTH 38.53), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances of surfaces 26 to 34 in paragraph [0245] thus lis=38.137), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 21 and 22 in paragraph [0245] using a matrix calculation to be fy=70.06, thus lis/fy=0.544).”
However, Bito, example 3 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction.”
Wada teaches (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a fourth lens unit (L4) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f4=28.14)… 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit … are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein the fourth lens unit (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), …
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a zoom lens, then an image shake may occur. Accordingly, it is desired by the market that a zoom lens includes an image stabilization function for preventing or reducing an image shake. As such a zoom lens having an image stabilization function, a zoom lens has been used that corrects an image shake (hand shake) by moving a part of lens units constituting the zoom lens in a direction perpendicular to the optical axis. Hereinbelow, a "direction perpendicular to the optical axis" can also refer to a direction having a component perpendicular to the optical axis".), and a third subunit (lens 11) with a negative refractive power (see “single lens data” on page 7, lens 11 has a focal length of -20.55), arranged in order from the object side to the image side (see order in Fig. 1 and Tables on page 7), … and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (lis/fy = 10.06/17.31 = 0.581)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis equals the sum of the distances d22 through d24 which is 10.06 at the wide angle end, see Surface Data and Various Data on page 7), and fy is a focal length of the second subunit (fy=f10=17.31 see Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Bito, example 3, differs from the device of claim 1, in that Bito moves G2b perpendicular to the optical axis during image blurring correction, rather than the second subunit of the third group.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the amount of driving of the second sub-unit L3b can be reduced due to the presence of the negative third lens sub-unit L3c, and that the variation in aberration and coma during image stabilization can both also be reduced by this configuration.
	Thus Bito differs from the device of claim 1 by the lens element that is used for image blur correction. Wada teaches that the second sub-unit can be used for image blur correction. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose the second sub-unit of the third lens group as the lens element to move perpendicular to the optical axis for image shake correction as taught by Wada because Wada teaches that this second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
However, Bito, example 3 fails to teach “the fifth lens unit includes a positive lens and a negative lens.”
Kon teaches examples of a five lens unit system, where the fifth lens unit is composed of either one lens (Example 2, Figs. 2A-2C, paragraph [0615] surfaces 27 and 28, paragraph [0490]: “The fifth lens unit G5 includes a biconvex positive lens L15”) or two lenses, one positive and one negative (Example 1, Figs. 1A-1C, paragraph [0614] surfaces 24-26 where surfaces 24-25 are a biconvex positive lens and surfaces 25-26 are a negative meniscus lens, paragraph [0481]: “The fifth lens unit G5 includes a biconvex positive lens L14 and a negative meniscus lens L15”).
In other words Kon teaches “the fifth lens unit includes a positive lens and a negative lens (Example 1, Figs. 1A-1C, paragraph [0614] surfaces 24-26 where surfaces 24-25 are a biconvex positive lens and surfaces 25-26 are a negative meniscus lens, paragraph [0481]: “The fifth lens unit G5 includes a biconvex positive lens L14 and a negative meniscus lens L15”).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) Bito teaches a zoom lens which differs from the claimed zoom lens by the substitution of a two lens fifth lens unit for a single lens fifth lens unit.
(2) Kon teaches that fifth lens units that either have one or two lenses (examples 2 and 1) were known in the art for the function of a fifth lens unit in a zoom lens assembly.
(3) One of ordinary skill in the art could have substituted a two lens fifth lens group, with one positive and one negative lens, and the result would have been a zoom lens assembly where the fifth lens group can be designed to have less chromatic aberrations.
(4) No additional findings based on the Graham factual inquiries appears to be necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fifth lens group with one positive and one negative lens for a fifth lens group with one lens as taught by Kon in the zoom lens of Bito, because it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
	
However, Bito fails to teach “0.60 < lis/fy < 50.00”, instead teaching a value of lis/fy=0.544 which is close to the claimed range.
Shibata teaches “A zoom lens (paragraphs 1664-1677 Figs. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); 
a fourth lens unit (G4) with a positive refractive power (see Fig. 172 “G4(+)”); and
a fifth lens unit (G5) with a negative refractive power (see Fig. 172 “G5(-)”),
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (see order in Fig. 172), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see arrow from wide angle to telephoto in Fig. 172), 
wherein the third lens unit includes a first subunit (L31, paragraph [1667] “biconvex lens L31”) with a positive refractive power (biconvex lenses have positive refractive power), a second subunit (L32 and L33, paragraph [1667] “the cemented lens including the negative meniscus lens L32… and the biconvex lens L33”) with a positive refractive power (the refractive power of the cemented lens including L32 and L33 can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07 which is positive) … and a third subunit (L34) with a negative refractive power (paragraph [1667]: “negative meniscus lens L34”), arranged in order from the object side to the image side (paragraph [1667]: “arranged in order from the object side”), … and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (from Table 39 fxyz is the focal length of the third lens group which is 38.98, and fw is the focal length at the wide angle end which is 24.7, thus fxyz/fw=1.578 which is in the claimed range); and
	0.60 < lis/fy < 50.00 (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69, and fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07, thus lis/fy=1.015 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (Table 39 fw=24.7), fxyz is a focal length of the third lens unit (Table 39 fxyz=38.98), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07).”
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize fy and lis such that 0.60 < lis/fy < 50.00, such as lis/fy=1.015 as taught by Shibata in the zoom lens of Bito because the proportion lis/fy=0.544 of Bito is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties and it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” See MPEP §2144.05(I) second paragraph.
	Regarding claim 4, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” and Bito further teaches “further comprising a sixth lens unit (G6) with a negative refractive power (paragraph [0196]: “sixth lens group G6 having negative refractive power”) arranged at the image side of the fifth lens unit (see Fig. 21 and paragraph [0196]).”
Regarding claim 8, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” however, Bito fails to teach “wherein the second subunit includes a positive lens and a negative lens.”
Shibata teaches (Fig. 172) “wherein the second subunit (L32 and L33) includes a positive lens (paragraph [1667]: “biconvex lens L33” biconvex lenses are positive) and a negative lens (paragraph [1667]: “negative meniscus lens L32”).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) Bito teaches a zoom lens which differs from the claimed zoom lens by the substitution of a two lens second subunit for a single lens second subunit.
(2) Shibata teaches that 6 lens unit zoom assemblies with third lens units having 3 subunits where the second subunit has two lenses, one negative and one positive were known in the art for the function of a second subunit of the third lens group in a 6 lens zoom lens assembly.
(3) One of ordinary skill in the art could have substituted a two lens second subunit, with one positive and one negative lens, and the result would have been a zoom lens assembly where the second subunit can be designed to have less chromatic aberrations.
(4) No additional findings based on the Graham factual inquiries appears to be necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a second subunit with one positive and one negative lens as taught by Shibata for a second subunit with one lens in the zoom lens of Bito, because it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 10, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” and Bito further teaches “wherein the following conditional expression is satisfied:
0.30 < fxyz/fx < 10.00 (paragraph [0245] fxyz is 38.53 and fx can be calculated from the data in paragraph [0245] to be fx=55.816, thus fxyz/fx=0.69 which is in the claimed range)
where fx is a focal length of the first subunit (fx can be calculated from the data in paragraph [0245] to be fx=55.816).”
Regarding claim 11, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” however, Bito fails to teach “wherein the first subunit includes a positive lens and a negative lens.”
Wada teaches “wherein the first subunit (lenses 8 and 9) includes a positive lens (lens 8 has focal length 10.41 in the Single Lens Data on page 7) and a negative lens (lens 9 has a focal length of        -13.21 in the Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Bito example 3, differs from the device of claim 11, in that Bito example 3 fails to teach a third lens group comprising three sub-units where the first sub unit includes a positive lens and a negative lens.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the configuration of the third lens group is such that an amount of driving of the second sub-unit L3b, and the variation in aberration and coma during image stabilization can all be reduced.
Thus Bito differs from the device of claim 11 by the configuration of the third lens group of having a first sub-unit comprising a positive lens and a negative lens. Wada teaches a third lens group having a first sub-unit comprising a positive lens and a negative lens. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the third lens group such that the first sub-unit comprises a positive lens and a negative lens as taught by Wada because Wada teaches that the second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
	Regarding claim 12, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” and Bito further teaches “wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (see Fig. 21 and paragraph [0245], the third subunit, surfaces 23-26, distances of surfaces 23-25, is the thickest subunit in the optical axis direction).”
Regarding claim 13, the Bito-Wada-Kon-Shibata combination teaches “The zoom lens according to claim 1,” and Bito further teaches “wherein the following conditional expression is satisfied:
… (Ryz1 + Ryz2)/(Ryz1 – Ryz2) < 75.0 (paragraph [0245] Ryz1 is r of surface 22 Ryz1=-100.1844, Ryz2 is r of surface 26, Ryz2=53.084, thus (Ryz1 + Ryz2)/(Ryz1 – Ryz2)=0.31)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (paragraph [0245] Ryz1 is r of surface 22 Ryz1=-100.1844), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (paragraph [0245] Ryz2 is r of surface 26, Ryz2=53.084).”
However, Bito fails to teach “0.5 < (Ryz1 + Ryz2)/(Ryz1 – Ryz2) < 75.0.”
Wada teaches “wherein the following conditional expression is satisfied:
	0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 (this expression is equal to 1.95 given the values of Ryz1 and Ryz2 below)
where Ryz1 is a curvature radius of a lens surface closest to the image side in the second subunit (surface 20, Ryz1=-43.813), and Ryz2 is a curvature radius of a lens surface closest to the image side in the third subunit (surface 22, Ryz2=-14.153).”
It has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2114.04(IV).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the relative radius of curvatures of the lens surface closest to the image side in the second subunit and the lens surface closest to the image side in the third subunit such that 0.5 < (Ryz1 +Ryz2)/(Ryz1 – Ryz2) < 75.0 as taught by Wada ((Ryz1 +Ryz2)/(Ryz1 – Ryz2)=1.95) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP §2114.04(IV).

Regarding claim 20, Bito teaches (Example 3, paragraphs [0195]-[0203], [0245], Fig. 21) “An image pickup apparatus (paragraph [0056] “a zooming imaging optical system according to Implementation Example 3” it’s imaging and thus an image pickup apparatus) comprising:
a zoom lens including a plurality of lens units (example 3, Fig. 21), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances in paragraph [0245], the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (paragraph [0196]: “first lens group G1 having positive refractive power”);
a second lens unit (G2) with a negative refractive power (paragraph [0196]: “second lens group G2 having negative refractive power”);
a third lens unit (G3) with a positive refractive power (paragraph [0196]: “third lens group G3 having positive refractive power”);
a fourth lens unit (G4) with a positive refractive power (paragraph [0196]: “fourth lens group G4 having positive refractive power”); and
a fifth lens unit (G5) with a negative refractive power (paragraph [0196]: “fifth lens group G5 having negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (paragraph [0196]: “in order from the object side”), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (paragraph [0196]: “During zooming from wide angle extremity to telephoto extremity … fourth lens group G4 moves to the object side”), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see Fig. 21 and distance data in paragraph [0245]), 
wherein the third lens unit includes a first subunit with a positive refractive power (paragraph [0200]: “biconvex lens L11” biconvex lenses are positive), a second subunit with a positive refractive power (“biconvex lens L12”) … and a third subunit (paragraph [0200]: “a cemented lens including the 3 lenses of biconvex lens L13, biconcave lens L14, and positive meniscus lens L15”) with a negative refractive power (the refractive power of this cemented lens can be calculated using a matrix calculation from the data in paragraph [0245] to be fz=-83.03 which is negative), arranged in order from the object side to the image side (see order in Fig. 21 and paragraph [0245]), 
wherein the fifth lens unit includes … a negative lens (paragraph [0202]: “negative meniscus lens L19”), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0196]: “when focusing from an object at infinity to a close object, fifth lens group G5 moves along the optical axis to the imaging surface side”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (paragraph [0245] fxyz is f of group 3, which is 38.53 and fw=51.25, thus the quantity fxyz/fw=0.752 which is in the claimed range); and
… lis/fy < 50.00 (lis is the sum of the distances of surfaces 26 to 34 in paragraph [0245] thus lis=38.137, fy can be calculated from the data of surfaces 21 and 22 in paragraph [0245] using a matrix calculation to be fy=70.06, thus lis/fy=0.544),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0245] FOCAL LENGTH WIDE ANGLE 51.25), fxyz is a focal length of the third lens unit (paragraph [0245] G3 FOCAL LENGTH 38.53), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances of surfaces 26 to 34 in paragraph [0245] thus lis=38.137), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 21 and 22 in paragraph [0245] using a matrix calculation to be fy=70.06, thus lis/fy=0.544).”
However, Bito, example 3 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction.”
Wada teaches (Numerical Example 1, Fig. 1) “A zoom lens (see variable distances and focal lengths in the “various data” table on page 7) including a plurality of lens units (lens units 1-4, L1-L4 in Fig. 1), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see d5, d11, d13, d22, and d25 in the “various data” table on page 7) the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f1=27.34);
a second lens unit (L2) with a negative refractive power (see “Data of Each Zoom Lens Unit” on page 7, f2=-7.86);
a third lens unit (L3) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f3=19.01); and
a fourth lens unit (L4) with a positive refractive power (see “Data of Each Zoom Lens Unit” on page 7, f4=28.14)… 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit … are arranged in order from an object side to an image side (see order in Fig. 1 and Tables on page 7),
wherein the fourth lens unit (L4) is configured to move toward the object side during zooming from a wide angle end to a telephoto end (as shown in Fig. 1 L4 moves to the object side during zooming from a wide angle end to a telephoto end in that L4 first moves to the object side during zooming from a wide angle end to a middle zoom position, see also the table in paragraph 109 where d25 increases from 5.17 mm to 8.15 mm. The movement from the wide angle end to the middle zoom position is “during zooming from a wide angle end to a telephoto end” in that it is the first half of that movement), …
wherein the third lens unit (L3) includes a first subunit (lenses 8 and 9) with a positive refractive power (the focal length of lenses 8 and 9 combined can be calculated from the surface data on page 7 using a matrix calculation to be 27.51 which is positive), a second subunit (lens 10) with a positive refractive power (see “single lens data” on page 7, lens 10 has a focal length of 17.31) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph 39: “The third lens unit includes … a second lens sub-unit having a positive refractive power and configured to move in a direction having a component perpendicular to an optical axis to displace an image forming position.” This movement in a direction having a component perpendicular to the optical axis provides an image stabilization function, see paragraph 6: “When an operation for shooting an object is being performed, if vibration is applied to a zoom lens, then an image shake may occur. Accordingly, it is desired by the market that a zoom lens includes an image stabilization function for preventing or reducing an image shake. As such a zoom lens having an image stabilization function, a zoom lens has been used that corrects an image shake (hand shake) by moving a part of lens units constituting the zoom lens in a direction perpendicular to the optical axis. Hereinbelow, a "direction perpendicular to the optical axis" can also refer to a direction having a component perpendicular to the optical axis".), and a third subunit (lens 11) with a negative refractive power (see “single lens data” on page 7, lens 11 has a focal length of -20.55), arranged in order from the object side to the image side (see order in Fig. 1 and Tables on page 7), … and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (this expression is equal to 2.7118 given the values below) and
	… lis/fy < 50.00 (lis/fy = 10.06/17.31 = 0.581)
where fw is a focal length of the zoom lens when focused at infinity at a wide angle end  (see “Various Data” table on page 7, fw=7.01) and fxyz is a focal length of the third lens unit (see “Data of Each Zoom Lens Unit” table on page 7, fxyz=f3=19.01), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis equals the sum of the distances d22 through d24 which is 10.06 at the wide angle end, see Surface Data and Various Data on page 7), and fy is a focal length of the second subunit (fy=f10=17.31 see Single Lens Data on page 7).”
Wada further teaches paragraphs [0080]-[0082]:
“The present exemplary embodiment changes the image forming position (corrects an image shake (executes image stabilization)) by moving the second lens sub-unit L3b in a direction having a component perpendicular to the optical axis.
… by using the additional lens sub-unit L3c having a negative refractive power, the present exemplary embodiment can increase the refractive power of the second lens sub-unit L3b while increasing the lateral magnification of the second lens sub-unit L3b on the image side.
Accordingly, the amount of driving the second lens sub-unit L3b during image shake correction can be further reduced. In addition, with the above-described configuration, the present exemplary embodiment can reduce the aberration variation that may occur during image stabilization. Furthermore, it is also useful if the second lens sub-unit L3b includes one or more aspheric surfaces. With this configuration, variation of coma, which may occur during image stabilization, can be easily reduced.
	 
	Bito, example 3, differs from the device of claim 1, in that Bito moves G2b perpendicular to the optical axis during image blurring correction, rather than the second subunit of the third group.
	Wada teaches a similar zoom lens system, but which moves the second subunit of the third lens group in a direction having a component perpendicular to the optical axis for image shake correction. Wada further teaches that the amount of driving of the second sub-unit L3b can be reduced due to the presence of the negative third lens sub-unit L3c, and that the variation in aberration and coma during image stabilization can both also be reduced by this configuration.
	Thus Bito differs from the device of claim 1 by the lens element that is used for image blur correction. Wada teaches that the second sub-unit can be used for image blur correction. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to chose the second sub-unit of the third lens group as the lens element to move perpendicular to the optical axis for image shake correction as taught by Wada because Wada teaches that this second sub-unit can be moved by a smaller amount to achieve image blur correction, and that the variation in aberration and coma during image blur correction can both be reduced by this configuration (Wada paragraphs [0080]-[0082]).
However, Bito, example 3 fails to teach “the fifth lens unit includes a positive lens and a negative lens.”
Kon teaches examples of a five lens unit system, where the fifth lens unit is composed of either one lens (Example 2, Figs. 2A-2C, paragraph [0615] surfaces 27 and 28, paragraph [0490]: “The fifth lens unit G5 includes a biconvex positive lens L15”) or two lenses, one positive and one negative (Example 1, Figs. 1A-1C, paragraph [0614] surfaces 24-26 where surfaces 24-25 are a biconvex positive lens and surfaces 25-26 are a negative meniscus lens, paragraph [0481]: “The fifth lens unit G5 includes a biconvex positive lens L14 and a negative meniscus lens L15”).
In other words Kon teaches “the fifth lens unit includes a positive lens and a negative lens (Example 1, Figs. 1A-1C, paragraph [0614] surfaces 24-26 where surfaces 24-25 are a biconvex positive lens and surfaces 25-26 are a negative meniscus lens, paragraph [0481]: “The fifth lens unit G5 includes a biconvex positive lens L14 and a negative meniscus lens L15”).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) Bito teaches a zoom lens which differs from the claimed zoom lens by the substitution of a two lens fifth lens unit for a single lens fifth lens unit.
(2) Kon teaches that fifth lens units that either have one or two lenses (examples 2 and 1) were known in the art for the function of a fifth lens unit in a zoom lens assembly.
(3) One of ordinary skill in the art could have substituted a two lens fifth lens group, with one positive and one negative lens, and the result would have been a zoom lens assembly where the fifth lens group can be designed to have less chromatic aberrations.
(4) No additional findings based on the Graham factual inquiries appears to be necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fifth lens group with one positive and one negative lens for a fifth lens group with one lens as taught by Kon in the zoom lens of Bito, because it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
	
However, Bito fails to teach “0.60 < lis/fy < 50.00”, instead teaching a value of lis/fy=0.544 which is close to the claimed range.
Shibata teaches “A zoom lens (paragraphs 1664-1677 Figs. 172-175 showing a zoom optical system according to Example 39) including a plurality of lens units (G1-G6), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see arrows and positions at the wide, middle, and telephoto positions in Fig. 172), the zoom lens comprising:
a first lens unit (G1) with a positive refractive power (see Fig. 172 “G1(+)”);
a second lens unit (G2) with a negative refractive power (see Fig. 172 “G2(-)”);
a third lens unit (G3) with a positive refractive power (see Fig. 172 “G3(+)”); 
a fourth lens unit (G4) with a positive refractive power (see Fig. 172 “G4(+)”); and
a fifth lens unit (G5) with a negative refractive power (see Fig. 172 “G5(-)”),
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (see order in Fig. 172), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow from wide angle to telephoto in Fig. 172), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see arrow from wide angle to telephoto in Fig. 172), 
wherein the third lens unit includes a first subunit (L31, paragraph [1667] “biconvex lens L31”) with a positive refractive power (biconvex lenses have positive refractive power), a second subunit (L32 and L33, paragraph [1667] “the cemented lens including the negative meniscus lens L32… and the biconvex lens L33”) with a positive refractive power (the refractive power of the cemented lens including L32 and L33 can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07 which is positive) … and a third subunit (L34) with a negative refractive power (paragraph [1667]: “negative meniscus lens L34”), arranged in order from the object side to the image side (paragraph [1667]: “arranged in order from the object side”), … and
wherein the following conditional expressions are satisfied:
	0.01 < fxyz/fw < 4.55 (from Table 39 fxyz is the focal length of the third lens group which is 38.98, and fw is the focal length at the wide angle end which is 24.7, thus fxyz/fw=1.578 which is in the claimed range); and
	0.60 < lis/fy < 50.00 (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69, and fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07, thus lis/fy=1.015 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (Table 39 fw=24.7), fxyz is a focal length of the third lens unit (Table 39 fxyz=38.98), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances from surface 21 to surface 32 in Table 39 which is equal to 41.69), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 17-19 in Table 39 using a matrix calculation to be fy=41.07).”
It has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” See MPEP §2144.05(I) second paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize fy and lis such that 0.60 < lis/fy < 50.00, such as lis/fy=1.015 as taught by Shibata in the zoom lens of Bito because the proportion lis/fy=0.544 of Bito is so close to the claimed range that prima facie one skilled in the art would have expected them to have the same properties and it has been held that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” See MPEP §2144.05(I) second paragraph.

Claims 1-4, 8, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatada USPGPub 20190278068 (hereafter Hatada ‘068).
The applied reference, Hatada ‘068, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 1, Hatada ‘068 teaches (Fig. 1, example 1, paragraphs [0060]-[0065] and [0096]) “A zoom lens including a plurality of lens units (paragraph [0060]: “FIG. 1 is a cross-sectional view of a zoom lens ZL according to Example 1”), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see paragraph [0062] and variable distances in paragraph [0096]), the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (paragraph [0061]: “L1 having a positive refractive power”);
a second lens unit (L2) with a negative refractive power (paragraph [0061]: “L2 having a negative refractive power”);
a third lens unit (L3) with a positive refractive power (paragraph [0061]: “L3 having a positive refractive power”);
a fourth lens unit (L4) with a positive refractive power (paragraph [0061]: “L4 having a positive refractive power”); and
a fifth lens unit (L5) with a negative refractive power (paragraph [0061]: “L5 having a negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (paragraph [0061]: “in order from the object side to the image side”), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow beneath L4 in Fig. 1 and distances in paragraph [0096]), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see arrow beneath L4 in Fig. 1 and distances in paragraph [0096]), 
wherein the third lens unit includes a first subunit with a positive refractive power (first lens of L3 which is biconvex and thus positive see Fig. 1 and surfaces 14-15 in paragraph [0096]), a second subunit with a positive refractive power (second lens of L3 which is positive meniscus see Fig. 1 and surfaces 16-17 in paragraph [0096]) … and a third subunit with a negative refractive power (third and fourth lenses of L3 in Fig. 1, surfaces 18-20 in paragraph [0096], whose combined focal length can be calculated from the data of surfaces 18-20 using a matrix calculation to be fz=-29.7572 which is negative), arranged in order from the object side to the image side (see order in Fig. 1 and paragraph [0096]), 
wherein the fifth lens unit includes a positive lens and a negative lens (see Fig. 1 L5 has two lenses cemented together, surfaces 26-27 and 27-28 in paragraph [0096], where surfaces 26-27 is a positive meniscus lens, and surfaces 27-28 is a negative biconcave lens), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0063]: “During focusing from the object at infinity to the object at the closest distance, the fifth lens unit L5 is configured to move toward the image side”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (from the values below fxyz/fw=2.126 which is in the claimed range); and
0.60 < lis/fy < 50.00 (from the values below lis/fy=0.98 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0096] Focal length Wide angle 24.72), fxyz is a focal length of the third lens unit (paragraph [0096] Unit 3 Focal length 52.56), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (the sum of the distances of surfaces 20 – 31 in paragraph [0096] lis=50.11), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 16-17 in paragraph [0096] using a matrix calculation fy=51.069).”
However, Hatada ‘068 example 1 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction.”
Hatada ‘068 example 2, teaches a similar 6 lens unit zoom lens, with (paragraph [0067]) “a first lens unit L1 having a positive refractive power; a second lens unit L2 having a negative refractive power; a third lens unit L3 having a positive refractive power; a fourth lens unit L4 having a negative refractive power; a fifth lens unit L5 having a negative refractive power”
“wherein the third lens unit includes a first subunit with a positive refractive power (paragraph [0097] surfaces 15-19 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fx=26.18 which is positive), a second subunit with … refractive power (paragraph [0097] surfaces 20-22 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fy=-46.84) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0069]: “During image blur correction, a subunit IS of the third lens unit L3 is configured to move in a direction containing a component in a direction perpendicular to the optical axis”), and a third subunit with … refractive power (paragraph [0097] surfaces 23-27 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fz=24.65), arranged in order from the object side to the image side (in order from left to right in Fig. 3 and from surface 15 to 27 in paragraph [0097]).”
Thus Hatada ‘068 example 1 differs from the claimed zoom lens by the choice of which lens unit or subunit is used to correct image blurring. 
Hatada ‘068 example 2 teaches that the second subunit of the third lens unit can be configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0069]).
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 1, teaches a zoom lens which differs from the claimed zoom lens by the choice of which lens unit or subunit is to be moved for image blur correction.
(2) Moving the second subunit of the third lens group for image blur correction is taught by example 2.
(3) One of ordinary skill in the art could have substituted which lens unit or subunit is to be moved for image blur correction and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group as the image blur correction unit as taught by example 2 in the zoom lens of example 1, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 2, Hatada ‘068 teaches “The zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.82 <fxyz/fy < 10.00 (from the values above in claim 1, fxyz/fy=1.029 which is in the claimed range).”
Regarding claim 3, Hatada ‘068 teaches “the zoom lens according to claim 1, wherein the following conditional expression is satisfied:
-10.0 < fxyz/fz <-1.3 (fz can be calculated from the data of surfaces 18-20 in paragraph [0096] using a matrix calculation to be fz=-29.7572, thus fxyz/fz=-1.766 which is in the claimed range)
where fz is a focal length of the third subunit (fz can be calculated from the data of surfaces 18-20 in paragraph [0096] using a matrix calculation to be fz=-29.7572).”
Regarding claim 4, Hatada ‘068 teaches “The zoom lens according to claim 1, further comprising a sixth lens unit (L6) with a negative refractive power (paragraph [0061]: “L6 having a negative refractive power”) arranged at the image side of the fifth lens unit (see order in Fig. 1 and paragraph [0061]).”
Regarding claim 8, Hatada ‘068 teaches “The zoom lens according to claim 1,” however, Hatada ‘068 example 1 fails to teach “wherein the second subunit includes a positive lens and a negative lens.”
Hatada ‘068 example 2 teaches “wherein the second subunit (paragraph [0097] surfaces 20-22) includes a positive lens (surfaces 21-22 is a positive meniscus lens) and a negative lens (surfaces 20-21 is a negative biconcave lens).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 1, teaches a zoom lens which differs from the claimed zoom lens by the lenses of the second subunit including one positive and one negative lens.
(2) The second subunit of the third lens group having one positive and one negative lens is taught by example 2.
(3) One of ordinary skill in the art could have substituted a lens subunit with two lenses for a subunit with one lens and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group to have one positive and one negative lens as taught by example 2 in the zoom lens of example 1, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 10, Hatada ‘068 teaches “The zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.30 < fxyz/fx < 10.00 (fx can be calculated from the data in paragraph [0096] surfaces 14-15 using a matrix calculation to be fx=41.654, thus fxyz/fx=1.26 which is in the claimed range)
where fx is a focal length of the first subunit (fx can be calculated from the data in paragraph [0096] surfaces 14-15 using a matrix calculation to be fx=41.654).”
Regarding claim 11, Hatada ‘068 teaches “The zoom lens according to claim 1,” however, Hatada ‘068 example 1 fails to teach “wherein the first subunit includes a positive lens and a negative lens.”
Hatada ‘068 example 2 teaches “wherein the first subunit (surfaces 15-19 in paragraph [0097]) includes a positive lens (surfaces 15-16 are a plano-convex lens and thus positive) and a negative lens (surfaces 17-18 are a negative meniscus lens).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 1, teaches a zoom lens which differs from the claimed zoom lens by the lenses of the first subunit including one positive and one negative lens.
(2) The first subunit of the third lens group having one positive and one negative lens is taught by example 2.
(3) One of ordinary skill in the art could have substituted a lens subunit with two lenses for a subunit with one lens and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the first subunit of the third lens group to have one positive and one negative lens as taught by example 2 in the zoom lens of example 1, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 12, Hatada ‘068 teaches “The zoom lens according to claim 1,” wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (see the data for surfaces 13-20 in paragraph [0096], the third subunit, distance of surfaces 18 and 19, is the thickest subunit among the first, second and third subunits).”
Regarding claim 20, Hatada ‘068 teaches (Fig. 1, example 1, paragraphs [0060]-[0065] and [0096]) “An image pickup apparatus (paragraph [0001]: “a zoom lens and an image pickup apparatus”) comprising:
a zoom lens including a plurality of lens units (paragraph [0060]: “FIG. 1 is a cross-sectional view of a zoom lens ZL according to Example 1”), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see paragraph [0062] and variable distances in paragraph [0096]), the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (paragraph [0061]: “L1 having a positive refractive power”);
a second lens unit (L2) with a negative refractive power (paragraph [0061]: “L2 having a negative refractive power”);
a third lens unit (L3) with a positive refractive power (paragraph [0061]: “L3 having a positive refractive power”);
a fourth lens unit (L4) with a positive refractive power (paragraph [0061]: “L4 having a positive refractive power”); and
a fifth lens unit (L5) with a negative refractive power (paragraph [0061]: “L5 having a negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (paragraph [0061]: “in order from the object side to the image side”), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (see arrow beneath L4 in Fig. 1 and distances in paragraph [0096]), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (see arrow beneath L4 in Fig. 1 and distances in paragraph [0096]), 
wherein the third lens unit includes a first subunit with a positive refractive power (first lens of L3 which is biconvex and thus positive see Fig. 1 and surfaces 14-15 in paragraph [0096]), a second subunit with a positive refractive power (second lens of L3 which is positive meniscus see Fig. 1 and surfaces 16-17 in paragraph [0096]) … and a third subunit with a negative refractive power (third and fourth lenses of L3 in Fig. 1, surfaces 18-20 in paragraph [0096], whose combined focal length can be calculated from the data of surfaces 18-20 using a matrix calculation to be fz=-29.7572 which is negative), arranged in order from the object side to the image side (see order in Fig. 1 and paragraph [0096]), 
wherein the fifth lens unit includes a positive lens and a negative lens (see Fig. 1 L5 has two lenses cemented together, surfaces 26-27 and 27-28 in paragraph [0096], where surfaces 26-27 is a positive meniscus lens, and surfaces 27-28 is a negative biconcave lens), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0063]: “During focusing from the object at infinity to the object at the closest distance, the fifth lens unit L5 is configured to move toward the image side”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (from the values below fxyz/fw=2.126 which is in the claimed range); and
0.60 < lis/fy < 50.00 (from the values below lis/fy=0.98 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0096] Focal length Wide angle 24.72), fxyz is a focal length of the third lens unit (paragraph [0096] Unit 3 Focal length 52.56), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (the sum of the distances of surfaces 20 – 31 in paragraph [0096] lis=50.11), and fy is a focal length of the second subunit (fy can be calculated from the data of surfaces 16-17 in paragraph [0096] using a matrix calculation fy=51.069).”
However, Hatada ‘068 example 1 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction.”
Hatada ‘068 example 2, teaches a similar 6 lens unit zoom lens, with (paragraph [0067]) “a first lens unit L1 having a positive refractive power; a second lens unit L2 having a negative refractive power; a third lens unit L3 having a positive refractive power; a fourth lens unit L4 having a negative refractive power; a fifth lens unit L5 having a negative refractive power”
“wherein the third lens unit includes a first subunit with a positive refractive power (paragraph [0097] surfaces 15-19 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fx=26.18 which is positive), a second subunit with … refractive power (paragraph [0097] surfaces 20-22 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fy=-46.84) which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0069]: “During image blur correction, a subunit IS of the third lens unit L3 is configured to move in a direction containing a component in a direction perpendicular to the optical axis”), and a third subunit with … refractive power (paragraph [0097] surfaces 23-27 whose focal length can be calculated from the data in paragraph [0097] using a matrix calculation to be fz=24.65), arranged in order from the object side to the image side (in order from left to right in Fig. 3 and from surface 15 to 27 in paragraph [0097]).”
Thus Hatada ‘068 example 1 differs from the claimed zoom lens by the choice of which lens unit or subunit is used to correct image blurring. 
Hatada ‘068 example 2 teaches that the second subunit of the third lens unit can be configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0069]).
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 1, teaches a zoom lens which differs from the claimed zoom lens by the choice of which lens unit or subunit is to be moved for image blur correction.
(2) Moving the second subunit of the third lens group for image blur correction is taught by example 2.
(3) One of ordinary skill in the art could have substituted which lens unit or subunit is to be moved for image blur correction and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group as the image blur correction unit as taught by example 2 in the zoom lens of example 1, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).

Claims 1-4, 8, 10-12 and 20 are rejected under 35 U.S.C. 103 as being obvious over Hatada USPGPub 2019/0004295 (hereafter Hatada '295).
The applied reference, Hatada ‘295, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 1, Hatada ‘295 teaches (Example 3, Fig. 5, paragraphs [0034]-[0036] and [0074]) “A zoom lens including a plurality of lens units (the zoom lens of Fig. 5, example 3), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances in paragraph [0074]), the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (paragraph [0034]: “L1 having a positive refractive power”);
a second lens unit (L2) with a negative refractive power (paragraph [0034]: “L2 having a negative refractive power”);
a third lens unit (L3) with a positive refractive power (paragraph [0034]: “L3 having a positive refractive power”);
a fourth lens unit (L4) with a positive refractive power (paragraph [0034]: “L4 having a positive refractive power”); and
a fifth lens unit (L5) with a negative refractive power (paragraph [0034]: “L5 having a negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (from left to right in Fig. 5 and from surface 1 to the Image plane in paragraph [0074]), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (paragraph [0035]: “as indicated by the arrow during zooming from the wide angle end to the telephoto end …The fourth lens unit L4 is configured to move toward the object side”), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (paragraph [0035]: “as indicated by the arrow during zooming from the wide angle end to the telephoto end …The fourth lens unit L4 is configured to move toward the object side”), 
wherein the third lens unit includes a first subunit with a positive refractive power (surfaces 14-15 in paragraph [0074] is a biconvex lens), a second subunit with a positive refractive power (surfaces 16-17 in paragraph [0074] is a biconvex lens) … and a third subunit (surfaces 18-20 in paragraph [0074]) with a negative refractive power (the focal length of surfaces 18-20 can be calculated using a matrix calculation to be fz=-28.89 which is negative), arranged in order from the object side to the image side (see order in Fig. 5 and paragraph [0074]), 
wherein the fifth lens unit includes a positive lens (surfaces 26-27 in paragraph [0074] is a positive meniscus lens) and a negative lens (surfaces 27-28 in paragraph [0074] is a biconcave lens), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0036]: “The fifth lens unit L5 is configured to move toward the image side during focusing from infinity to close distance”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (paragraph [0074] fxyz is the focal length of unit 3, fxyz=61.84, fw is the Focal length at Wide angle, fw=24.72, thus fxyz/fw=2.50 which is in the claimed range); and
0.60 < lis/fy < 50.00 (paragraph [0074] fy can be calculated from the data of surfaces 16-17 using a matrix calculation, fy=50.66, lis is the sum of the distances of surfaces 20 to 31 in paragraph [0074] thus lis=50.79, thus lis/fy=1.00 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0074] fw is the Focal length at Wide angle, fw=24.72), fxyz is a focal length of the third lens unit (paragraph [0074] fxyz is the focal length of unit 3, fxyz=61.84), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances of surfaces 20 to 31 in paragraph [0074] thus lis=50.79), and fy is a focal length of the second subunit (paragraph [0074] fy can be calculated from the data of surfaces 16-17 using a matrix calculation, fy=50.66).”
However, Hatada ‘295 example 3 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction”
Hatada example 2 teaches (paragraph [0031]) “a first lens unit L1 having a positive refractive power, a second lens unit L2 having a negative refractive power, a third lens unit L3 having a positive refractive power, a fourth lens unit L4 having a negative refractive power, a fifth lens unit L5 having a negative refractive power.”
“wherein the third lens unit (paragraph [0073] surfaces 14-27) includes a first subunit (paragraph [0073] surfaces 15-19)… a second subunit (paragraph [0073] surfaces 20-22) … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0037]: “In the zoom lenses according to Examples 1 and 2, a part of the lens system forming the third lens unit L3 is configured to move in a direction containing a component in a direction perpendicular to the optical axis as the image stabilizing lens system IS to correct an image blur.” this is the second subunit of L3, see Fig. 3), and a third subunit (paragraph [0073]: surfaces 23-27) … arranged in order from the object side to the image side (see order in Fig. 3 and paragraph [0073]).”
Thus Hatada ‘295 example 3 differs from the claimed zoom lens by the choice of which lens unit or subunit is used to correct image blurring. 
Hatada ‘295 example 2 teaches that the second subunit of the third lens unit can be configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0037]).
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 3, teaches a zoom lens which differs from the claimed zoom lens by the choice of which lens unit or subunit is to be moved for image blur correction.
(2) Moving the second subunit of the third lens group for image blur correction is taught by example 2.
(3) One of ordinary skill in the art could have substituted which lens unit or subunit is to be moved for image blur correction and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group as the image blur correction unit as taught by example 2 in the zoom lens of example 3, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
	Regarding claim 2, Hatada ‘295 teaches “The zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.82 <fxyz/fy < 10.00 (fxyz=61.84, fy=50.66 thus fxyz/fy=1.22 which is in the claimed range).”
Regarding claim 3, Hatada ‘295 teaches “The zoom lens according to claim 1, wherein the following conditional expression is satisfied:
-10.0 < fxyz/fz <-1.3 (fxyz=61.84, fz can be calculated from the data of surfaces 18-20 in paragraph [0074] to be fz=-28.89, thus fxyz/fz=-2.14 which is in the claimed range)
where fz is a focal length of the third subunit (fz can be calculated from the data of surfaces 18-20 in paragraph [0074] to be fz=-28.89).”
Regarding claim 4, Hatada ‘295 teaches “The zoom lens according to claim 1, further comprising a sixth lens unit (L6) with a negative refractive power (paragraph [0034]: “L6 having a negative refractive power”) arranged at the image side of the fifth lens unit (see order in Fig. 5 and paragraph [0034]).”
Regarding claim 8, Hatada ‘295 teaches “The zoom lens according to claim 1,” however, Hatada example 3 fails to teach “wherein the second subunit includes a positive lens and a negative lens.”
Hatada example 2, introduced above, teaches “wherein the second subunit includes a positive lens (paragraph [0073] surfaces 21-22 is a positive meniscus lens) and a negative lens (paragraph [0073] surfaces 20-21 is a biconcave lens).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 3, teaches a zoom lens which differs from the claimed zoom lens by the lenses of the second subunit including one positive and one negative lens.
(2) The second subunit of the third lens group having one positive and one negative lens is taught by example 2.
(3) One of ordinary skill in the art could have substituted a lens subunit with two lenses for a subunit with one lens and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group to have one positive and one negative lens as taught by example 2 in the zoom lens of example 3, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 10, Hatada ‘295 teaches “The zoom lens according to claim 1, wherein the following conditional expression is satisfied:
0.30 < fxyz/fx < 10.00 (fxyz=61.84, and fx can be calculated from the data of surfaces 18-20 in paragraph [0074] using a matrix calculation to be fx=43.10, thus fxyz/fx=1.43 which is in the claimed range)
where fx is a focal length of the first subunit (fx can be calculated from the data of surfaces 18-20 in paragraph [0074] using a matrix calculation to be fx=43.10).”
Regarding claim 11, Hatada ‘295 teaches “The zoom lens according to claim 1,” however, Hatada ‘295 example 3 fails to teach “wherein the first subunit includes a positive lens and a negative lens.”
Hatada example 2, introduced above, teaches “wherein the first subunit includes a positive lens (paragraph [0073] surfaces 15-16 is a plano-convex lens) and a negative lens (paragraph [0073] surfaces 17-18 is a negative meniscus lens).”
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 3, teaches a zoom lens which differs from the claimed zoom lens by the lenses of the first subunit including one positive and one negative lens.
(2) The first subunit of the third lens group having one positive and one negative lens is taught by example 2.
(3) One of ordinary skill in the art could have substituted a lens subunit with two lenses for a subunit with one lens and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the first subunit of the third lens group to have one positive and one negative lens as taught by example 2 in the zoom lens of example 3, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).
Regarding claim 12, Hatada ‘295 teaches “The zoom lens according to claim 1, wherein, among the first subunit, the second subunit and the third subunit, a thickest subunit in an optical axis direction is the first subunit or the third subunit (see paragraph [0074], the third subunit, surfaces 18-20, distances 18-19 is the thickest subunit in an optical axis direction among the first, second and third subunits).”
Regarding claim 20, Hatada ‘295 teaches (Example 3, Fig. 5, paragraphs [0034]-[0036] and [0074]) “An image pickup apparatus (paragraph [0001]: “a zoom lens and an image pickup apparatus”) comprising: 
a zoom lens including a plurality of lens units (the zoom lens of Fig. 5, example 3), an interval between adjacent lens units of the plurality of lens units being varied during zooming (see variable distances in paragraph [0074]), the zoom lens comprising:
a first lens unit (L1) with a positive refractive power (paragraph [0034]: “L1 having a positive refractive power”);
a second lens unit (L2) with a negative refractive power (paragraph [0034]: “L2 having a negative refractive power”);
a third lens unit (L3) with a positive refractive power (paragraph [0034]: “L3 having a positive refractive power”);
a fourth lens unit (L4) with a positive refractive power (paragraph [0034]: “L4 having a positive refractive power”); and
a fifth lens unit (L5) with a negative refractive power (paragraph [0034]: “L5 having a negative refractive power”), 
wherein the first lens unit, the second lens unit, the third lens unit, the fourth lens unit and the fifth lens unit are arranged in order from an object side to an image side (from left to right in Fig. 5 and from surface 1 to the Image plane in paragraph [0074]), 
wherein the fourth lens unit is configured to move toward the object side during zooming from a wide angle end to a telephoto end (paragraph [0035]: “as indicated by the arrow during zooming from the wide angle end to the telephoto end …The fourth lens unit L4 is configured to move toward the object side”), and a position of the fourth lens unit at the telephoto end is disposed at the object side of a position of the fourth lens unit at the wide angle end (paragraph [0035]: “as indicated by the arrow during zooming from the wide angle end to the telephoto end …The fourth lens unit L4 is configured to move toward the object side”), 
wherein the third lens unit includes a first subunit with a positive refractive power (surfaces 14-15 in paragraph [0074] is a biconvex lens), a second subunit with a positive refractive power (surfaces 16-17 in paragraph [0074] is a biconvex lens) … and a third subunit (surfaces 18-20 in paragraph [0074]) with a negative refractive power (the focal length of surfaces 18-20 can be calculated using a matrix calculation to be fz=-28.89 which is negative), arranged in order from the object side to the image side (see order in Fig. 5 and paragraph [0074]), 
wherein the fifth lens unit includes a positive lens (surfaces 26-27 in paragraph [0074] is a positive meniscus lens) and a negative lens (surfaces 27-28 in paragraph [0074] is a biconcave lens), 
wherein the fifth lens unit is configured to move toward the image side during focusing from infinity to a closest distance (paragraph [0036]: “The fifth lens unit L5 is configured to move toward the image side during focusing from infinity to close distance”), and
wherein the following conditional expressions are satisfied:
0.01 < fxyz/fw < 4.55 (paragraph [0074] fxyz is the focal length of unit 3, fxyz=61.84, fw is the Focal length at Wide angle, fw=24.72, thus fxyz/fw=2.50 which is in the claimed range); and
0.60 < lis/fy < 50.00 (paragraph [0074] fy can be calculated from the data of surfaces 16-17 using a matrix calculation, fy=50.66, lis is the sum of the distances of surfaces 20 to 31 in paragraph [0074] thus lis=50.79, thus lis/fy=1.00 which is in the claimed range),
where fw is a focal length of the zoom lens when focused at infinity at the wide angle end (paragraph [0074] fw is the Focal length at Wide angle, fw=24.72), fxyz is a focal length of the third lens unit (paragraph [0074] fxyz is the focal length of unit 3, fxyz=61.84), lis is a distance from a lens surface closest to the image side in the third subunit to a lens surface closest to the image side in the zoom lens at the wide angle end (lis is the sum of the distances of surfaces 20 to 31 in paragraph [0074] thus lis=50.79), and fy is a focal length of the second subunit (paragraph [0074] fy can be calculated from the data of surfaces 16-17 using a matrix calculation, fy=50.66).”
However, Hatada ‘295 example 3 fails to teach “a second subunit … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction”
Hatada example 2 teaches (paragraph [0031]) “a first lens unit L1 having a positive refractive power, a second lens unit L2 having a negative refractive power, a third lens unit L3 having a positive refractive power, a fourth lens unit L4 having a negative refractive power, a fifth lens unit L5 having a negative refractive power.”
“wherein the third lens unit (paragraph [0073] surfaces 14-27) includes a first subunit (paragraph [0073] surfaces 15-19)… a second subunit (paragraph [0073] surfaces 20-22) … which is configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0037]: “In the zoom lenses according to Examples 1 and 2, a part of the lens system forming the third lens unit L3 is configured to move in a direction containing a component in a direction perpendicular to the optical axis as the image stabilizing lens system IS to correct an image blur.” this is the second subunit of L3, see Fig. 3), and a third subunit (paragraph [0073]: surfaces 23-27) … arranged in order from the object side to the image side (see order in Fig. 3 and paragraph [0073]).”
Thus Hatada ‘295 example 3 differs from the claimed zoom lens by the choice of which lens unit or subunit is used to correct image blurring. 
Hatada ‘295 example 2 teaches that the second subunit of the third lens unit can be configured to move in a direction having a component of a direction perpendicular to an optical axis during image blurring correction (paragraph [0037]).
It has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art if the following facts can be shown:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
See MPEP §2143(I)(B). 
In the instant case:
(1) The prior art, example 3, teaches a zoom lens which differs from the claimed zoom lens by the choice of which lens unit or subunit is to be moved for image blur correction.
(2) Moving the second subunit of the third lens group for image blur correction is taught by example 2.
(3) One of ordinary skill in the art could have substituted which lens unit or subunit is to be moved for image blur correction and the results of the substitution would have been predictable.
(4) No additional findings based on the Graham factual inquires are necessary.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the second subunit of the third lens group as the image blur correction unit as taught by example 2 in the zoom lens of example 3, since it has been held that a simple substitution of one known element for another to obtain predictable results would have been obvious to one of ordinary skill in the art, see MPEP §2143(I)(B).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872